AC) 245B(Rcv. 02/18) .Iudgnicnt in a Criminal Case
Sheet 1

 

UNITED STATES DISTRICT COUR

Southern District of l\/lississippi

 

        

 

 

 

 

 

) Aariiua Jol??i%“ro~
UNITED STATES OF AMERICA ) " _ oEPuTY
v ) JUDGMENT IN A CRIMINAL. CA
JOSEPH LAND § Casc Numbcr: l:lScrlOSLG-RHW-OOI
'“‘/k/a B‘g B‘“h ) Usivi Number; 21005-043
)
) James Bailey Hal!iday
) Defendant’s Attomey

THE DEFENDANT:

El pleaded guilty to cgum(g) Count 2 ofthe lndictment

|:l pleaded nolo contendere to count(s)

which was accepted by the court.

l:l Was found guilty on count(s)

after a plea of not guilty.

|:|

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Off'ense Ended Count
21 U.S.C. §§ 84l(a)(l) Possession with latent to Distribute Five Granis or More ol`Actual 10/19/20l6 2
and 34l(b)(l)(B) Methainphetamiiie

The defendant is sentenced as provided in pages 2 through j 7 of this judgment The sentence is imposed pursuant to

the Sentencing Refom'i Act of 1984.

|:l 'l`he defendant has been found not guilty on count(s)

g Count(s) ‘l |Il is l:l are dismissed on the motion of the United States.

 

_ _ lt is ordered that the defendant_rnust notify the Un_it.ed States attorney for this district within 30 da s of_any change of name, residence.
or mailing address untilall fines_. restitution,.costs, and special assessments imposed t_)y this judgment are fu ly paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances

 

 

 

The Honorab|e Louis Guirola Jr., U.S. District Judge

 

 

 

AO 245B(Rev. 02/18) Jiidgment in a Criminal Case

Sheet 2 -- imprisonment

 

 

ludsmem-P=is= _______2__ _ of _______7_

DEFENDANT: Jossi>i~i LAND
CASE NUMBERr izisci-iosi_o-RHW-ooi

IMPRISONMENT

Tlie defendant is hereby committed to the custody of the Federai Bui'eau ofPrisons to be imprisoned for a total term of:

eighty-four (84) months as to Count 2 ofthe indictment

m The court makes the following recommendations to the Bureau of Prisons:

The Court recommends that the defendant participate in any drug treatment programs the defendant is eligible for while iii the custody of
the Bureau of Prisons, and that the defendant be housed in a facility that is nearest to his home for which he is eligible to facilitate
visitation.

iii The defendant is remanded to the custody of the United States Marshal.

|:| The defendant shall surrender to the United States Marshal for this district:

l:l at _|:i a.m. |:i p.m. on

 

|:| as notified by the United States Marshal.

Cl The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

l:l before

 

as notified by the United States Marshal, but no later than 60 days from the date of sentencing

E
|:| as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
t have executed this judgment as follows:
Defendant delivered on to
a , with a certified copy of this judgment
UNlTED STATES MARSHAL
By

 

DEPU'[`Y UNITED STATES MARSHAL

Judgment_Fage `____ Of

AO 24SB(Rev. 02/|8) Judginent in a Criminal C.`.ase
____J_Sheet_$;<-_Siip.eotised_l&elease¥__)`__

 

 

DEFENDANT_' JOSEPH LAN[)
CASE NUMBER: l:lScrl OSLG-RHW-()Oi

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :
four (4) years as to Count 2 of the indictment

MANDAT()RY CONDITIONS

1_ You must not commit another federal, state or local crime.
2_ You must not unlawfully possess a controlled substance

You must refrain from any unlawful use of a controlled substance "{ou must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.
|:| The above drug testing condition is suspended, based on the court‘s determination that you
pose a low risk of future substance abuse. wreck ifappi'rcabi'e)
4. |:| You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitutionl (check rfripp!icabiej
You must cooperate in the collection of DNA as directed by the probation officer. (e!ieck yappli'cab£e)

|:||§.

You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 209()l, et seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student. or were convicted of a qualifying offense (¢-heck ifapplit»able)

7_ |:i You must participate in an approved program for domestic violence. (check ifappli‘mbla)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page

AO 245B(Re\#. ()2/] 8) Judgnicnt in a Criminal Case

Sheet 3A _ Supervised Release

 

 

Judgment---Page z of f

DEFENDANT: Josi~:PH LAND
CASE NUMBER¢ i:i sci-iosLG-RHw-ooi

STANDARD CONDITIONS OF SUPE_RVISION

As part of your supervised release, you must comply with the following standard conditions of Supeivision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition

E\.}

ll.

12_

13_

You must report to the probation office in thc federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

Afrer initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructedl

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. lf you platt to change where you live or anything about your living
arrangements (such as the people you live witli), you must notify the probation officer at least 10 days before the change. lf notifying
the probation officer in advance is not possible due to unanticipated circumstances you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time ( at least 30 hours per week) at a lawful type of einployment, unless the probation officer excuses you from
doing so. if you do not have full~time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. lf you plan to change where you work or anything about your work (such as your position or yourjob
responsibilities)1 you must notify the probation officer at least 10 days before the change ff notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change

You must not communicate or interact with someone you know is engaged in criminal activity 1f you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours. _

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i_e_, anything that was
designed, or was modified for, the specific purpose of causing bodily injury ot death to another person such as nunchakus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (`including an organization}, the probation officer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about the n`sk_

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Oi-'e)vr`ew ofProbciu`on and Si.ipervi`sed
Rel'ease Concii.u'nns__ available at: www_uscourts_gov_

Defendant's Signature Date

 

AO 245B{Rev. 02/18) Judgnient in a Criminal Case

"i)ii~:r¢ai\ioni~ir: 4 'iossi¥iiTANam

Sheet 3D j Supervised Release
W_~¢ a j tudsmentszas¢__~ 5 r>f'_rr 777

CASE NUMBER: 1:i scriosLo-Riiw~ooi

b.\

Ui

SPECIAL CONDITIONS ()F SUPERVISlON

. The defendant shall provide the probation office with access to any requested financial information

. The defendant shall not incur new credit charges or open additional lines of credit without the approval of the probation office,

unless the defendant is in compliance with the installment payment schedulel

. The defendant shall participate iii a program of testing and/or treatment for drug abuse, as directed by the probation office. If

enrolled in a drug treatment program, the defendant shall abstain from consuming alcoholic beverages during treatment and shall
continue abstaining for the remaining period of supervisionl The defendant shall contribute to the cost of treatment in accordance
with the probation office Copayment Policy.

The defendant shall not possess, ingest, or otherwise use, a synthetic cannabinoid, or other synthetic narcotic, unless prescribed by a
licensed medical practitioncr, and for a legitimate medical purpose.

. ln the event that the defendant resides in, or visits ajurisdiction where marijuana1 or marijuana products have been approved,

legalized1 or decriminalized, the defendant shall not possess, ingest, or otherwise use marijuana. or marijuana products, unless
prescribed by a licensed medical practitioner, and for a legitimate medical purpose

. The defendant shall submit his person, property, house1 residence, vehicle, papers, electronic communication devices, or office, to a
» Search conducted by a United States probation officer. Failure to submit to a search may be grounds for revocation of supervised

release The defendant shall warn any other occupants that the premises may be subject to searches pursuant to this condition. An
officer may conduct a search pursuant to this condition only when reasonable suspicion exists that the defendant has violated a
condition of his supervision, and that the areas to be searched contain evidence ofthis violation Any search must be conducted at a
reasonable time and in a reasonable manner_

AO 245B(Rev. ()2/18) Judgrnent in a Crirninal Case
Sheet 5 j Criminal Monetary Penalties

DEFENDANT; '¢JOSEPH LAND
CASE NUMBER.' l:lScrlOSLG-RHW~OGI
CRIMINAL MoNETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* F inc Restituticn
TOTALS $ 100.00 $ $ 5,000.00 5
l:i The determination of restitution is deferred until ______________ . An Anierici'ed Jiin'gmem‘ in a Cri‘nii`nai’ Case (AO 245€) Will be entered

after such determination
l:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each pa ee shall receive an approximately rogertioned payment, unless specified otherwise in
the priority order or percentage payment column elovv. l-lowever, pursuant to 18 S. .. § 3664(1), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution ()rdered Priori§j or Percentage
TOTALS 5 Ma_O-OO $_ __________ 0‘°_0

Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than $2,5()0. unless the restitution or fine is paid in hall before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(®. All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default1 pursuant to IS U.S.C. § 36[2(g).

Ej The court determined that the defendant does not have the ability to pay interest and it is ordered that:
§ the interest requirement is waived for the m fine fl restitution

[| the interest requirement forthe l:| fine |:l restitution is modified as follows:

* Justice for Victims ofTraffici<in Act on{J l 5g Pub. L. No. l 14-22.
** Findings for the total amount o losses are required under Chapters lUQA, l 10, llOAq and l 13A of Title 18 for offenses committed on or
after Septerriber 13, 1994, but before April 23. 1996,

_ ' ' ' ._. _ .__.._ ._:.ludgments-=:Page_ . ..6_.. _~..of.___'_..?_~_._ ._ .. ;

A() 245B(Rcv. 02/| 8) .ludgnient in a Criinina[ Case
Sheet 6 Scl'iedule of Payiuents

 

_e . _ . .Judgmeat_:-'P_age ”?W of; _r_

DEFENDANT: iossi>ii LAND
CASE NUMBERl i;iscriosLo-Rnw~ooi

SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A m Luinp sum payment of $ 5’100'00 due immediately, balance due

|:| notlater than _.or
|:l in accordance with |:| C, jj D, |:] E, or [:| Fl)elow;or

 

B il Payment to begin immediately (may be combined with |:l C. Zl D. or gi F below); or
C |:I Payrnent in equal (e.g., ii)eelclyl monthly quarterly installments of 5 vi over a period of
j rrrrrrrrrrrrrrrrrr (e.g_, months oryears), to commence (e.g., 30 or 60 days) after the date of this judgment; or
D El Payment in equal mo_n§¥l¥ ________ (e_g_, weekly, monihly, qi¢arterly) installments of 5 150-09m___ over a period of
_m:l3 months (e.g.. months or years), to commence 30 daySY (e.g., 30 or 60 days) after release from imprisonment to a
term of supervision; or
E |] Payrnerit during the term of supervised release will commence within _ (e.g., 30 or 60 da_vs) after release from

imprisonmentl Tlie court will set the payment plan based on an assessmeii't'of the defendant’s ability to pay at that time; or

F E Special instructions regarding the payment of criminal monetary penalties:

The payment ofthe fine shall begin while the defendant is incarcerated ln the event that the fine is not paid in full at the termination of
supervised release, the defendant is ordered to enter into a written agreement with the Financial Litigation Unit ofthe U.S. Attoi'ney's Office
for payment ot`the remaining balance Additional[y. the value of any future discovered assets may be applied to offset the balance ol"
criminal monetary penalties The defendant may be included in the Treasury Offset Program allowing qualified federal benefits to be
applied to offset the balance ol`crimiiial monetary penalties

Unless the cou_rt has expressly ordered otherwise, if this judgment imposes iniprisoninent, pa ment of criminal monetary penalties is due during
the period of imprisonment All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prisons’ lnmate
Financial Responsibility Program_. are made to the clerk of the court.

The defendant shall receive credit for afl payments previously made toward any criminal monetary penalties imposedl

l:l Joint and Several

Defendant and Co-Defendant Names and Case Numbers (incliiding defendant mimber), Total Amount, Joint and Several Amount.
and corresponding payee, if appropriate

|:l The defendant shall pay the cost of prosecution
l:l The defendant shall pay the following court cost(s):

l:l The defendant shall forfeit the defendant’s interest iri the following property to the United States:

._Payments shall be applied ir_i the follovn‘n v order: (l) assessment, (2) restitution principal, (3_) restitution interest,_ (4) fine principal, (5) fine
interest l6) community restitution, ("F) l A assessment (8) penalties and (9) costs. including cost of prosecution and court costs

